             Case 18-36958 Document 292 Filed in TXSB on 01/18/19 Page 1 of 4



                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

                                                                     )
    In re:                                                           ) Chapter 11
                                                                     )
    PARKER DRILLING COMPANY, et al., 1                               ) Case No. 18-36958 (MI)
                                                                     )
                              Debtors.                               ) (Jointly Administered)
                                                                     )

                      NOTICE OF AGENDA FOR HEARING
           SCHEDULED FOR JANUARY 22, 2019, AT 4:30 P.M. (PREVAILING
          CENTRAL TIME), BEFORE THE HONORABLE MARVIN ISGUR AT
     THE UNITED STATES BANKRUPTCY COURT FOR THE SOUTHERN DISTRICT
     OF TEXAS, AT COURTROOM 404, 515 RUSK STREET, HOUSTON, TEXAS 77002

1.           Debtors’ Motion for Entry of an Order (I) Approving the Adequacy of the Disclosure
             Statement, (II) Approving the Solicitation and Notice Procedures With Respect to
             Confirmation of the Debtors' Proposed Joint Plan of Reorganization, (III) Approving the
             Forms of Ballots and Notices in Connection Therewith, (IV) Approving the Rights
             Offering Procedures and Related Materials, (V) Scheduling Certain Dates with Respect
             Thereto, and (VI) Granting Related Relief [Docket No. 22]

                    Responses Received:

             A.     Objection of the Acting United States Trustee to Debtors’ Motion for Entry of an
                    Order Approving the Adequacy of the Disclosure Statement and Related Relief
                    [Docket No. 240]

             B.     Objection of the Acting United States Trustee to Debtors’ Disclosure Statement
                    [Docket No. 241]

             C.     Statement and Reservation of Rights of Saba Capital Management, L.P. With
                    Respect to Debtors’ Motion for Entry of an Order (I) Approving the Adequacy of
                    the Disclosure Statement, (II) Approving the Solicitation and Notice Procedures
                    With Respect to Confirmation of the Debtors’ Proposed Joint Plan of

1
      The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number, are: Parker Drilling Company (8660); 2M-TEK, Inc. (1761); Anachoreta, Inc. (3667); Pardril, Inc.
      (4469); Parker Aviation Inc. (6372); Parker Drilling Arctic Operating, LLC (6834); Parker Drilling Company of
      Niger (4204); Parker Drilling Company North America, Inc. (6381); Parker Drilling Company of Oklahoma
      Incorporated (8949); Parker Drilling Company of South America, Inc. (0657); Parker Drilling Management
      Services, Ltd. (7200); Parker Drilling Offshore Company, LLC (9092); Parker Drilling Offshore USA, L.L.C.
      (1469); Parker North America Operations, LLC (1180); Parker Technology, Inc. (6599); Parker Technology,
      L.L.C. (1875); Parker Tools, LLC (8864); Parker-VSE, LLC (2282); Quail USA, LLC (8885); and Quail Tools,
      L.P. (1471). The Debtors’ service address is: 5 Greenway Plaza, Suite 100, Houston, Texas 77046.



KE 59018200
Case 18-36958 Document 292 Filed in TXSB on 01/18/19 Page 2 of 4



     Reorganization, (III) Approving the Forms of Ballots and Notices in Connection
     Therewith, (IV) Approving the Rights Offering Procedures and Related Materials,
     (V) Scheduling Certain Dates with Respect Thereto, and (VI) Granting Related
     Relief [Docket No. 239]

D.   Objection of the Securities and Exchange Commission to the Approval of the
     Debtors’ Disclosure Statement [Docket No. 257]

     Response Deadline: January 10, 2019 at 4:00 p.m. (Prevailing Central Time)
     (extended to January 11, 2019 for the Office of the United States Trustee and to
     January 14, 2019 for the Securities and Exchange Commission).

     Related Documents:

A.   Joint Chapter 11 Plan of Reorganization of Parker Drilling Company and its Debtor
     Affiliates [Docket No. 17]

B.   Disclosure Statement for the Joint Chapter 11 Plan of Reorganization of Parker
     Drilling Company and its Debtor Affiliates [Docket No. 21]

C.   Order Scheduling Hearings and Objection Deadlines with Respect to the Debtors'
     Disclosure Statement and Plan Confirmation [Docket No. 68]

D.   Notice of Disclosure Statement Hearing [Docket No. 87]

E.   Notice of Disclosure Statement Hearing [Docket No. 276]

     Status: This matter is going forward.



                [Remainder of page intentionally left blank.]




                                     2
      Case 18-36958 Document 292 Filed in TXSB on 01/18/19 Page 3 of 4




Houston, Texas
January 18, 2019

/s/ Matthew D. Cavenaugh
JACKSON WALKER L.L.P.                        KIRKLAND & ELLIS LLP
Patricia B. Tomasco (TX Bar No. 01797600)    KIRKLAND & ELLIS INTERNATIONAL LLP
Matthew D. Cavenaugh (TX Bar No. 24062656)   Brian E. Schartz, P.C. (TX Bar No. 24099361)
1401 McKinney Street, Suite 1900             Anna G. Rotman, P.C. (TX Bar No. 24046761)
Houston, Texas 77010                         609 Main Street
Telephone: (713) 752-4284                    Houston, Texas 77002
Facsimile:    (713) 308-4184                 Telephone: (713) 836-3600
Email:        ptomasco@jw.com                Facsimile: (713) 836-3601
              mcavenaugh@jw.com              Email:       brian.schartz@kirkland.com
                                                          anna.rotman@kirkland.com
Proposed Co-Counsel to the Debtors
and Debtors in Possession                    -and-

                                             James H.M. Sprayregen, P.C.
                                             Laura Krucks (admitted pro hac vice)
                                             300 North LaSalle Street
                                             Chicago, Illinois 60654
                                             Telephone: (312) 862-2000
                                             Facsimile: (312) 862-2200
                                             Email:        james.sprayregen@kirkland.com
                                                           laura.krucks@kirkland.com

                                             -and-

                                             Christopher J. Marcus, P.C. (admitted pro hac vice)
                                             Matthew Fagen (admitted pro hac vice)
                                             601 Lexington Avenue
                                             New York, New York 10022
                                             Telephone: (212) 446-4800
                                             Facsimile: (212) 446-4900
                                             Email:        christopher.marcus@kirkland.com
                                                           matthew.fagen@kirkland.com

                                             Co-Counsel to the Debtors
                                             and Debtors in Possession
        Case 18-36958 Document 292 Filed in TXSB on 01/18/19 Page 4 of 4



                                     Certificate of Service

        I certify that on January 18, 2019, I caused a copy of the foregoing document to be served
by the Electronic Case Filing System for the United States Bankruptcy Court for the Southern
District of Texas.

                                                      /s/ Matthew D. Cavenaugh
                                                      Matthew D. Cavenaugh
